NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-MAR-2022
                                            08:21 AM
                                            Dkt. 35 OAWST


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


          WILLIE KAUPIKO, KA#IMI KAUPIKO, MIKE NAKACHI,
      FOR THE FISHES, AND CENTER FOR BIOLOGICAL DIVERSITY,
                    Plaintiffs-Appellees, v.
   DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I,
                       Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                 (CIVIL NO. 1CCV-XX-XXXXXXX JPC)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Upon consideration of the "[Proposed] Stipulation for
Dismissal of Appeal," (Stipulation) filed on March 21, 2022, by

Defendant-Appellant the State of Hawai#i, Department of Land and

Natural Resources, the papers in support, and the record, it

appears that (1) the appeal has not been docketed; (2) the

parties stipulate to dismiss the appeal with each party to bear

their own attorneys' fees and costs; (3) the stipulation is

signed by counsel for all parties appearing in the appeal; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(4) dismissal is authorized by Hawai#i Rules of Appellate

Procedure Rule 42(a).

          Therefore, IT IS HEREBY ORDERED that the Stipulation is

approved and the appeal is dismissed.      The parties shall bear

their own attorneys' fees and costs incurred in this appeal.

          DATED:   Honolulu, Hawai#i, March 28, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge
                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2